 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    VERNELL WATTS,                                    No. 2:19-cv-00715-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    J. ABERNATHY, et al.,
15                       Defendants.
16

17          Plaintiff (“Vernell Watts”), a prisoner proceeding pro se, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 4, 2019, the magistrate judge filed findings and recommendations which were

21   served on the parties and which contained notice that the parties may file objections within the

22   time specified therein. (ECF No. 28.) Neither party has filed objections to the Findings and

23   Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28          ///
                                                       1
 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed October 4, 2019 (ECF No. 28), are adopted

 5   in full; and

 6           2. Plaintiff’s Motion for Preliminary Injunction (ECF No. 24) is DENIED.

 7           IT IS SO ORDERED.

 8   Dated: December 18, 2019

 9

10

11                                      Troy L. Nunley
                                        United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
